Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 	Claim rejections under 35 U.S.C. § 112 in the Office action of 03/16/2021 are withdrawn.

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. Amended claims are rejected as given below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a second axial end (83) having an outer diameter larger than the first axial end (73)” in line 4. The limitation compares two parameters without clearly defining the parameters. First axial end 73 has a thickness. It is not clear which diameter of the first axial end 73 is compared with the outer diameter of the second axial end 83. Appropriate correction is required.     
It is suggested amending the claim to “a second axial end (83) having an outer diameter larger than an outer diameter of the first axial end (73).” 
Claim 4 depends from claim 1 recites “the fluid device includes a sleeve with the second slope” in line 3. Claim 1 recites “the fluid device includes: a convex formed as a sleeve surrounding the second slope” in line 6. It is unclear whether the sleeve in claim1 and claim 4 are the same structure or different structures. Appropriate correction is required.  
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 2006-153180 (Nishio et al) (applicant admitted prior art, hereinafter referred to as AAPA.) Based on the claim language, limitations have been interpreted as best able. For simplicity, wherever possible, applicant’s reference numerals are used. Claim(s) is/are rejected as shown below. 
As to claim 1, AAPA discloses a combination of gasket (G; Figures 2, and 4-8; ¶ 0027) and a fluid device (portions of 1 and 2 that receive the gasket G; Figures 2, and 4-8) allowing the gasket to be mounted thereon, wherein  
the gasket comprises a first ring (63) including a first axial end (73) having a first slope at an inner periphery, and a second axial end (83) having an outer diameter larger than the first axial end (slope of 7a or 15a with respect to axis P defines the first slope at an inner periphery of gasket G; the outer diameter of the second axial end 83 of gasket G is larger than the diameter of the first axial end 73 of the gasket G; Figures 2, 4, and 7-8, and as shown below in annotated Figure 4); and 
the fluid device includes: 

a convex formed as a sleeve surrounding the second slope (the convex of the fluid device is formed as a sleeve and surrounds the second slope, as shown below in annotated Figure 5 and exploded view of figure 5;), when the first slope contacts and presses the second slope (during assembly the first slope contacts and presses against the second slope; Figures 2, 4, 5, 6, and 8, and as shown below in annotated Figure 5 and exploded view of figure 5;), an inner periphery of a second axial end of the convex contacts and presses an outer periphery of the second axial end of the first ring (as shown below in exploded view of figure 5, the inner periphery of a second axial end of the convex contacts and presses an outer periphery of the second axial end 83 of the first ring 63);
the first slope and the second slope have different gradients (Figure 5 and as shown below in Figure 5);  
when the first slope contacts and presses the second slope, an outer periphery of the first axial end of the first ring (63) is deformed radially outward from a position when the first slope is separated from the second slope to keep the first slope radially separate from an inner periphery of a first axial end of the convex (as shown below in Figure 5 and the exploded view of Figure 5, the outer periphery deforms radially outward when the first and second slope contacts and presses against each other; 
the first slope contacts and presses the second slope with a gradient that varies depending on a gradient of the second slope to seal a gap between the first slope and the second slope (since the first slope and the second slope have different gradient, during assembly slopes contact each other and maintain a tight fluid sealing environment; ¶ 0007, 0010, 0014-14, 0027-28.) 
Applicants do not point, with particularity, to claim language the invention.
(It is suggested amending claim 1 with limitation “when the first slope contacts and presses the second slope, an outer periphery of the first axial end (73) of the first ring (63) is deformed radially outward increasing an average diameter of the first slope from a position when the first slope is separated from the second slope to keep the first slope radially separate from an inner periphery of a first axial end of the convex” to clearly define the invention. Paragraph 0037 of the PG Publication supports the amendment.) 

    PNG
    media_image1.png
    736
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    933
    766
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    971
    816
    media_image3.png
    Greyscale


As to claim 2, AAPA discloses the combination structure according to claim 1 wherein: the first slope has a tapered shape (slope of 7a or 15a, Figures 4 and 8); the second 

As to claim 4, AAPA discloses the combination structure according to claim 1 wherein: the gasket (G) includes a first ring (15, Figure 8) with the first slope and a second ring (8, figure 4, or 19, Figure 8) radially outside the first ring; the fluid device includes a sleeve with the second slope (as shown above in Figure 5 and exploded view of Figure 5, the sleeve has the second slope ); and  when the first slope contacts and presses the second slope, 13the convex is placed between the first ring and the second ring, separated radially from the first axial end of the first ring, and pressed by the second axial end of the first ring (Figures 5-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-153180 (Nishio et al) (applicant admitted prior art, hereinafter referred to as AAPA.) in view of US 3,180,664 (Frank). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 3, Frank teaches it is well known in the art to have pipe joints (Figures 1-5) with sealing sleeve 13 having a curvature portion 29 that complements the curvature portion 19 of 11 for a tight sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of AAPA the first slope has an annular and curved shape; the second slope has an annular and curved shape; the curvature of the first slope determines the gradient of the first slope; and the curvature of the second slope determines the gradient of the second slope, as taught by Frank since the claimed invention is merely a combination of known elements (such as having curved shape for the slope), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.